Free Writing Prospectus Dated June 12, 2009 Filed pursuant to Rule433 Registration Statement No.333-158162 SHIP FINANCE INTERNATIONAL LIMITED ISSUER FREE WRITING PROSPECTUS LETTER TO SHAREHOLDERS The information contained in the Letter to Shareholders set forth in this Issuer Free Writing Prospectus supplements the information contained in Ship Finance International Limited’s Prospectus Supplement dated May 22, 2009 and the accompanying Prospectus dated May 6, ALL SHAREHOLDER ELECTIONS MUST BE RECEIVED BY 5:00 P.M., EASTERN TIME, ON FRIDAY, JUNE 26, 2009.ELECTIONS MAY BE SUBMITTED OR RESUBMITTED AT ANY TIME PRIOR TO THE ELECTION DEADLINE, BUT NOT THEREAFTER Dear Shareholder, Ship Finance International Limited (the “Company”) has declared a quarterly dividend with respect to the first quarter of 2009 (the “Dividend”) in the amount of $0.30 on each of its outstanding shares of common stock (the “Common Shares”).
